Name: Commission Regulation (EEC) No 1601/77 of 11 July 1977 amending Regulation (EEC) No 223/77 on provisions for the implementation of Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 7 . 77 Official Journal of the European Communities No L 182/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1601 /77 of 11 July 1977 amending Regulation (EEC) No 223/77 on provisions for the implementation of Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the inclusion of a detachable receipt in copy 4 of the T form both facilitates its issue by the office of destination and its use by traders as proof that the Community transit document and the relevant consignment have been produced at that office ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC ) No 222/77 of 13 December 1976 on Community tran ­ sit ( x ), and in particular Article 57 thereof, Whereas to further the standardization of documents used in international trade, the forms for Com ­ munity transit declarations, the T2L document and the Control Copy T No 5 should be aligned with the layout key drawn Up by the United Nations Economic Commission for Europe ; Whereas Community transit documentation can be greatly simplified by replacing T1 and T2 forms, used respectively for the external and internal pro ­ cedures, by a single form on which the principal or his authorized representative would add, at the time of completing the form, the figure ' 1 ' or '2 ' thereby designating the declaration as a Tl or T2 declar ­ ation ; whereas to avoid any difficulty , particularly on production of goods at the office of destination, such figure should be followed by the endorsement 'ONE' or 'TWO1 in letters ; Whereas the simultaneous institution of a - Com ­ munity export declaration form will enable that declaration , the Community transit declaration or the T2L document and, where appropriate , the Control Copy T No 5 to be completed at the same time ; Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the im ­ plementation of Community transit procedure and for certain simplifications of that procedure ( 2 ) should therefore be amended ; Whereas the replacement of the two said forms by a single form enables Community transit to be used for groupage consignments which contain at the same time goods of the types referred to in Article 1 ( 2 ) and (3 ) of Regulation (EEC) No 222/77 provided that goods moving under the external procedure and goods moving under the internal procedure are separately listed on either T bis continuation sheet or on loading lists attached to that single form ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Com ­ munity Transit Committee , (*) OJ No L 38, 9 . 2 . 1977, p . 1 . ( 2) OJ No L 38 , 9 . 2 . 1977 , p . 20 . No L 182/2 Official Journal of the European Communities 22 . 7 . 77 HAS ADOPTED THIS REGULATION: (e ) Article 2 (4) shall read : '4 . The paper referred to in paragraphs 1 , 2 and 3 shall be white except for loading lists for which the colour of the paper may be left to the choice of the persons concerned.' Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : ( f ) Article 3 shall read : 'Article 3( a ) Article 1 ( 1 ) shall read : 1 . Forms for Community transit declarations shall include at least the following copies which must be delivered together and in numerical order at the office departure : * 1 . The forms on which Community transit declarations are made shall correspond, except as regards spaces reserved for national use and boxes , wholly or partly delineated by dotted lines, to the specimens shown in Annexes I and II . These declarations shall be used in accordance with the provisions of Regulation (EEC) No 222/77 and of Articles 3 and 4 of this Regu ­ lation .' 1 . copy for the office of departure ; 2 . copy for the office of destination ; 3 . copy for return ; 4. statistical copy . ( b ) Article 1 (3 ) shall read : 2. The copy for return shall have a black border about four millimetres wide on the right-hand side . '3 . The form to be completed as the special Community transit document (hereinafter referred to as "Control Copy T No 5") as proof that goods have been used for a specific purpose and/or have arrived at a prescribed destination shall conform, except as regards boxes wholly or partly delineated by dotted lines, to the specimen in Annex VI and shall be issued and used in accordance with the provisions of Articles 10 to 13 .' 3 . The principal shall indicate whether the Com ­ munity transit declaration is made on a form Tl , accompanied, where appropriate, by one or more continuation sheets Tl bis, or on a form T2,' accompanied , where appropriate by one or more continuation sheets T2 bis, by inserting in capital letters or typescript, in the space follow ­ ing the T symbol on these forms the endorsement " 1-ONE" when the goods are to move under the external Community transit procedure or the endorsement "2-TWO" when the goods are to move under the internal Community transit procedure . (c) Article 1 (5 ) shall read : '5 . The form to be completed as the receipt, to certify that the Community transit document and/or Control Copy T No 5 and the relevant consignment have been produced at the office of destination , shall conform to the specimen in Annex VIII . However, as regards the Com ­ munity transit document, the receipt on the statistical copy thereof may be used . The receipt shall be issued and used in accordance with the provisions of Article 15 .' 4 . In the case of consignments containing at the same time goods of the types referred to in Article 1 (2 ) and (3 ) of Regulation (EEC) No 222/77, continuation sheets Tl bis and T2 bis may be attached to the same T form . In this case, the space following the T symbol , the second box 41 and boxes 42, 43 and 49 on the T form shall be barred and the serial numbers of the continuation sheets Tl and T2 shall be given in the first box 41 . ( d ) Article 1 ( 8 ) shall read : ' 8 . The form on which the internal Community transit document T2L is completed to establish the Community nature of goods not moving under Community transit procedure shall con ­ form, except as regards boxes wholly or partly delineated by dotted lines, to the specimen in Annex XI . The document shall be issued and used in accordance with the provisions of Title V. ' 5 . When one of the endorsements referred to in paragraph 3 has been omitted from the space following the T symbol or when , in the case of consignments containing at the same time goods 22. 7. 77 Official Journal of the European Communities No L 182/3 (k ) Article 6 (b ) and (c ) shall read :of the types referred to in Article 1 (2) and (3 ) of Regulation (EEC) No 222/77, the provisions of paragraph 4 and of Article 5 (7 ) have not been complied with, goods transported under cover of such documents shall be deemed to be moving under the external Community transit procedure.' '(b ) a box, 70 X 55 millimetres, divided into a top part 70 X 15 fnillimetres for the insertion of the symbol T followed by one of the endorsements referred to in Article d (3 ) and a lower part 70 X 40 millimetres for the references referred to in Article 5 (4). ( c ) columns, in the following order and headed as shown :(g) Article 4 shall read : 'Article 4  Item No,  Marks, numbers, number and kind of packages ; description of goods,  Country of consignment, Gross weight ( in kilograms),  Reserved for customs.' When, in accordance with Articles 15 and 39 of Regulation (EEC) No 222/77, the export or re ­ export declaration and the Community transit declaration are combined in a single form, the copies referred to in Article 3 shall be delivered at the same time as the copy or copies required by the Member State of departure for purposes of export or re-export.' ( 1 ) The following paragraphs 3 and 4 shall be added to Article 11 : '3 . When goods are not entered under a Com ­ munity transit procedure, the Control Copy No 5 must bear a reference to the document relating to the procedure used . 4. The Community transit document or the document relating to the procedure used must bear a reference to the Control Copy or Copies T No 5 issued .' (h ) The first subparagraph of Article 5 ( 1 ) shall read : 'When a Community transit declaration is com ­ pleted for a load comprising more than two kinds of goods, particulars of the goods may be furnished on one or more loading lists instead of being given in boxes 22, 41 , 42 , 43 and 49 of form Tl , accompanied by one or more forms T1 bis or of form T2 accompanied by one or more forms T2 bis .' ( m ) Article 59 ( 1 ) shall read : ( i ) Article 5 (5 ) shall read : ' 1 . The authorized consigner shall , not later than the time of dispatching the goods, enter on the front of copies 1 , 2 and 3 of the duly completed declaration Tl or T2 in the space marked "Control by office of departure" particulars of the period within which the goods must be pro ­ duced at the office of destination and of the identification measures applied and the endorse ­ ment "simplified procedure".' '5 . When several loading lists are attached to the same form Tl or T2, each must bear a serial number allotted by the principal ; the number of loading lists attached shall be shown in box 2 of form Tl or T2.' ( n ) Article 59 (3 ) shall read : ' 3 . When the customs authorities of the Member State of departure carry out a control on the departure of a consignment, they shall record the fact in the box "Control by office of departure" on the front of copies 1 , 2 and 3 of the declar ­ ation Tl or T2.' ( j ) The following paragraph 7 shall be added to Article 5 : '7 . In the case of consignments containing at the same time goods of the types referred to in Article 1 ( 2 ) and (3 ) of Regulation (EEC ) No 222/77 , separate loading lists must be completed and may be attached to the same T form . In this case the space following the T symbol , the second box 41 - and boxes 22 , 42 , 43 and 49 on the T form shall be barred and a reference to the serial numbers of the loading lists relating to each category of goods shall be given in the first box 41 .' Article 2 Annexes I to IV to Regulation (EEC) No 223 /77 are hereby replaced by Annexes I and II hereto and Annexes V, VI and XI of Regulation (EEC) No No L 182/4 Official Journal of the European Communities 22 . 7 . 77 223 /77 are hereby replaced by Annexes III , IV and V hereto . continue to be used , under the conditions appropriate before that date , until 30 June 1978 . Forms corresponding to the specimens in Annex . VI to Regulation (EEC) No 223/77 in force before 1 January 1978 may continue to be used, under the conditions appropriate before that date, until 31 December 1978 . Article 3 Forms corresponding to the specimens in the Annexes hereto shall be used with effect from 1 January 1978 . Article 4 Nevertheless , forms corresponding to the specimens in Annexes I to IV and XI to Regulation (EEC) No 223/77 in force before 1 January 1978 may This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1977. For the Commission Etienne DAVIGNON Member of the Commission 1 COMMUNITY TRANSIT DECLARATION T ANNEX ! Annex I 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets T BIS or loading lists (For national use) 11 Consignee1 21 Principal 22 Country of consignment 25Country of destination E l. o IE O) _c J) Q. E o o k *5 0) o o z 0) a&gt; &lt;a 4) «n (0 J ® Q. Ill ac D H Q £ &lt; Q. UJ Q LL O UJ O iZ u. O Hi z H QS o u. &gt;- 0L O a 28 Previous Customs procedure j (For national use : other transport details ) 32 Identity of means of transport j 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight i 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight ( 1 ) 54 ( For national use ) 55 Offices of transit intended (and countries) 56 Offices of transit used (and countries) . 57 Guarantee 58 Office of destination ( name and country ) CONTROL BY OFFICE OF DEPARTURE Results of examination : 59 Attached documents 60 UNDERTAKING BY THE PRINCIPALSeals affixed : 0) F o r co m pl et io n on ly w h e n re qu ire d by C om m un ity regulation s . number : identity : Time limit (date): Remarks : The principal , represented by hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At , on ( Place of signature) (Date )At on (Place of signature) (Date ) (Signature) ( Stamp ) (Signature) t COMMUNITY TRANSIT DECLARATION T Z Number of ¦- sheets . 3 Exporter REGISTRATION OF DECLARATION T BIS or v loading lists (For national use) 2 11 Consignee 21 Principal 22 Country of consignment 25 Country of destination E k. o &gt;*- .2 !c O) e ' ¢H 0) a. E o u O fei O H" 0) J3 a&gt; .o o Z © o M 0) cn (D ® £ C O P Y F O R T H E O F F IC E O F D E S T IN A T IO N 28 Previous Customs procedure j (For national use : other transport details ) 32 Identity of means of transport j 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight i 49 Net weight ( 1 ) 42 Statistical number ( 1 ) 43 Gross weight41 Marks , numbers , number and kind of packages ; description of goods 2 ' 4Q Net weight ( 1 ) ' I I i i !" ( For national use) j I 55 Offices of transit intended (and countries ) 56 Offices of transit used ( and countries) 57 Guarantee 58 Office of destination ( name and country) CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : ¢ number : identity : Time limit ( date): Remarks : ( Place of signature) (Date ) (Signature) ( Sta 59 Attached documents 1 60 UNDERTAKING BY THE PRINCIPAL 1 The principal , represented by I . hereby undertakes to produce the goods described in this declara ­ ¡ tion intact and within the prescribed time limit at the office of ' destination . I I I At ; t on I ( Place of signature ) (Date ) I I mp) I (Signature)(1) F o r co m pl et io n on ly w he n re qu ire d by C om m un ity re gu la tio ns 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities Place and country : When new seals are affixed : Identity of new means of transport : number : Identity of new container : identity : Other particulars : At , on (Place of signature) (Date) (Signature) (Stamp) Place and country : When new seals are affixed : Identity of new means of transport : Identity of new container : number : identity : Other particulars : At , on (Place of signature) (Date) (Signature) (Stamp) ¿3 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals : Remarks : ¢ At , on (Place of signature ) (Date ) Copy 3 returned after registration under No (Signature) (Stamp) \ 1 COMMUNITY TRANSIT DECLARATION I r 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets TBIS or loading lists (For national use) 3 11 Consignee 21 Principal 22 Country of consignment E ». 0 « «- IE *  » 01 e 3 _0) a E o o a&gt; o ¢*- « Ji ® o "J o z a&gt; a&gt; w a&gt; tn ra _a&gt; a. 25 Country of destination C O P Y F O R R E T U R N 28 Previous Customs procedure j (For national use : other transport details ) 32 Identity of means of transport j 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 1 J 49 Net weight ( 1 ) j j i 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight ( 1 ) 54 (For national use) 55 Offices of transit intended (and countries) 56 Offices of transit used ( and countries) 57 Guarantee 58 Office of destination (name and country) 59 Attached documents CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : 60 UNDERTAKING BY THE PRINCIPAL &lt;/&gt; C o ja 3 O) 4) &gt;N c 3 £ E o O &gt;&gt; _Q "O &lt;D 3 O" 0&gt; c 0) -C ? _&gt;, c o c o Q. E o o o LL number : identity : Time limit (date): Remarks : The principal , represented by hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At on At , on ( Place of signature) (Date) ( Place of signature) ( Date ) ( Signature ) (Stamp ) (Signature) 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities Place and country : Identity of new means of transport : Identity of new container : Other particulars : At When new seals are affixed : number : identity : (Place of signature) (Date) , (Signature) (Stamp) Place and country : Identity of new means of transport : Identity of new container : Other particulars : At When new seals are affixed : number : identity : (Place of signature ) (Date) (Signature) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities - Ã Ã  CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals : Tilbagesendes til : ZurÃ ¼cksenden an : Return to : Renvoyer Ã : Rinviare a : Terugzenden aan : Remarks : At , on (Place of signature ) ( Date ) Copy 3 returned after registration under No ( Signature ) ( Stamp ) 1 COMMUNITY TRANSIT DECLARATION | 2 Number of sheets T BIS or loading , lists 3 Exporter r I I (For national use) I I REGISTRATION OF DECLARATION I I I I I m 4 11 Consignee I L i  ¡. o &gt;*- (Ã  this  ** O) _c completing _a&gt; ^ Q. - E o &gt;- a. O 21 Principal 22 Country of consignment Ã ¦ . k o &gt;*- a » . -Q 0) Ã Ã  o Z' Ã  Ã  w Ã ¦ Please (0 Ã ¦ a. O -I &lt; o 25Country of destination H" (Ã  b ­ &lt; H (/) (For national use : other transport details ) 28 Previous Customs procedure J 32 Identity of means of transport J J 41 Marks , numbers , number and kind of packages ; description of goods I 42 Statistical number ( 1 ) I 43 Gross weight 1 IS. j 49 Net weight ( 1 ) I I I O "c3 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) 43 Gross weight 3 O) I Ã ±&gt; &gt; » . 'c 3 Ã  E o . O . * &gt;* -O 2 o rÃ ©quired -CT Q) j 49 Net weight ( 1 ) nI I when Ã  _c 5 c o c o ( For national use ) ! 54 I I I I "Q. E o u 55 Offices of transit intended (and countries ) o · LL 56 Offices of transit used - ( and countries ) COMMUNITY TRANSIT RECEIPT (to be completed by the person concerned before production to Customs) The Customs' office at (name and country) hereby certifies that the Community transit document registered on (date) by the office of departure at ( name and country) under No has been lodged and that no irregularity has been observed to date concerning the consignment to which this document refers . At , on (Place of signature) (Date ) (Signature) .(Stamp) 1 COMMUNITY CONTINUATION T ANNEX ,, DieTRANSIT SHEET I ANNEXU DIO Annex 1/ 2 Serial number of sheet (For national use) REGISTRATION OF DECLARATION I . I (For national use) | | I L I j 1 COPY FOR THE OFFICE OF DEPARTURE 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number (1 ) I 43 Gross weight 1 ' 49 Net weight ( 1 ) ' i · I I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 . Statistical number ( 1 ) I 43 Gross weight 2 ' 49 Net weight (1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number (1 ) I 43 Gross weight 3 ' 49 Net weight (1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight 4 ' 49 Net weight (1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight Communityregulations. 5 ' 49 Net weight ( 1 ) ' I I I I E E o O &gt;* _Ã   D © rÃ ©quired KT © ( For national use) Ã  -C Ã ¯ j&gt;&gt; c o c o completion Q. E o o At (Place of signature) (Date)ou. (Signature) 1 COMMUNITY CONTINUATION T DIC TRANSIT SHEET I BIO 2 Serial number of sheet (For national use) Ã  REGISTRATION OF DECLARATION (For national use) | | I I I L I _l 2 COPY FOR THE OFFICE OF DESTINATION 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number (1 ) I ' 43 Gross weight 1 ' 49 Net weight ( 1 ) ' I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number (1 ) I 43 Gross weight 2 ' 49 Net weight ( 1 ) ' I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight 3 ' 49 Net weight ( 1 ) ' I I I i 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I I 43 Gross weight 4 j 49 Net weight (1 ) J I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight S. 5 C Q td =j O) CD &gt;% C ' 49 Net weight (1 ) ' I I I I E E o O &gt;% -Q "D (D 3 Ã  ­ Ã c Ã ¦ jr 5 _&gt;* c o c o { For national use) Ã ±&gt; o, E o Ã At * (Place'of signature) (Date)oiL (Signature ) 1 COMMUNITY CONTINUATION Ã Ã QIC TRANSIT SHEET I Diu 2 Serial number of sheet ( For national use ) REGISTRATION OF DECLARATION I I ( For national use) | | I I L - J tiononlywhenrequiredbyCommunityregulations. 3 COPY FOR RETURN 1 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight j 49 Net weight ( 1 ) ' I I 2 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number (1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I 3 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I 4 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight - ' 49 Net weight ( 1 ) ' I I I I 5 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight - j 49 Net weight ( 1 ) ' I I (For national use) Ã ² E o o At. , on (Place of signature) (Date)o (Signature) 1 COMMUNITY CONTINUATION T DIC TRANSIT SHEET I DIO '2 Serial number r sheet ( For national use) ^ REGISTRATION OF DECLARATION I I ( For national use) | | :iononlywhenrequiredbyCommunityregulations. 4 STATISTICAL COPY 1 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight J 49 Net weight ( 1 ) j I I 2 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I 3 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I 4 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight - . ' 49 Net weight ( 1 ) ' I . . I I I 5 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I ( For national use) Ã  E ¢ ¢ o At . .v: : ' j' on P .( Place of signature ) (Date )  ·* ·  · ·:'  - . -* « « :- . (Signature) ANNEX V Annex III LOADING LIST Item No Marks, numbers, number and kind of packages; description of goods Country of consignment Gross weight ( kg) Reserved for customs , » (Signature) COMMUNITY TRANSIT ORIGINAL NO A 000000 ANNEX VI Annex IV 1 3 Person concerned REGISTRATION T ( For national use ) 11 Consignee5 21 Procedure and document used 22 Country of consignment 25 Country of destination E w 2 (0 IE o&gt; c « a E o o 4&gt; o *- a&gt; A a&gt; o *3 o z a&gt; a&gt; 0) 9) (0 a a. &gt;- a. O o -J o cc z o o 28 Previous Customs procedure J Tilbagesendes til : Return to : Rinviare a : ZurÃ ¼ckzusenden an : Renvoyer Ã ¤ : Terugzenden aan : IMPORTANT This Control Copy T No 5 must accompany the goods and be produced at the competent Customs office in the Member State of destination . 41 Marks , numbers , number and kind of packages ; description of goods ( 1 ) 43 Gross weight 49 Net weight ADDITIONAL INFORMATION ( 2 ) 100 ( For national use ) 101 C.C.T. heading No 102 (For national use ) 103 Net weight ( in words ) 1 04 use and /or destination intended or prescribed for the goods :  leaving the geographical territory of the Community (3 )  other (3 ): 105 import licence/export licence/advance fixing certificate (3 ) issued on . . under No . py 106 Further particulars : (1 )W h e n ag ric ul tu ra lp ro du ct s a re exporte d /they m u s t b e d e s c ri b e d in ac co rd pn ce w it h th e n o m e n c la tu re u se d fo r re fu n d p u rp o se s (2) T o b e co m pl et ed in a c c o rd a n c e w it h th e ap pr op ria te C om m un ity rules. 0 (3) D e le te a s neces sary . 10 « Attached documents CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : 108 UNDERTAKING BYTHE PERSON CONCERNED The person concerned , represented bynumber : identity : Time limit ( date): Export document : Remarks : hereby undertakes to ensure the declared use and/or destination of the goods described above . At . , on .. At on ... ( Place of signature ) ( Date ) ( Place of signature ) (Date ) (Signature ) (Stamp ) (Signature ) For use by Member State of departure CONTROL OF USE AND/OR DESTINATION The goods described in this declaration  left the geographical territory of the Community on ( 1 )  have been dealt with as indicated overleaf on . ( 1 )  have been used as specified overleaf on ( 1 ) Remarks : At on Returned after registration under No ( Place of signature ) (Date ) ( 1 ) Delete as necessary . (Signature and stamp of the proper officer) COMMUNITY TRANSIT COPY No A 000000 3 Person concerned REGISTRATION T ( For national use ) 11 Consignee 21 Procedure and document used 22 Country of consignment ri e a s e s e e N o n c e D e ro re c o m p le ti n g tn is ro rm 25 Country of destination C O N T R O L C O P Y 28 Previous Customs procedure j 41 Marks, numbers , number and kind of packages ; description of goods (1 ) 43 Gross weight 49 Net weight ADDITIONAL INFORMATION (2 ) 100 101 C.C.T. heading No 102 103 Net weight ( in words ) ( For national use ) ( For national use ) 104 Use and /or destination intended or prescribed for the goods :  leaving the geographical territory of the Community (3 )  other (3 ): . under No .105 Import licence/export licence/advance fixing certificate (3 ) issued on . by 106 Further particulars : (1 ) W h e n ag ric ul tu ra lp ro du ct s a re export ed , th e y m u s t b e d e s c ri b e d in a c c o rd a n c e w it h th e n o m e n c la tu re u s e d fo r re fu n d purpo ses . (2) T o b e co m pl et ed in a cc o rd a n ce w it h th e ap pr op ria te C om m un ity rules. (3) D e le te a s neces sary . 107 Attached documents CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : 108 UNDERTAKING BYTHE PERSON CONCERNED The person concerned , represented bynumber : identity : Time limit (date): Export document : Remarks : hereby undertakes to ensure the declared use and /or destination of the goods described above . At . ..., on .. ( Place of signature) (Date )At (Place of signature ) on .. (Date) (Signature ) (Stamp) (Signature ) For use by Member State of departure T2L No A 000000 ANNEXX! Annex V 3 Person concerned &lt;/J * £ ° 2U. O I- « Z u. u o i « L&gt; ? 2 &lt;Q H l- « &lt; z OC D i- S z o i ? &lt; i z Hl ESTABLISHING I- &lt; Z t ­ - &lt;/) ESTABLISHING P le as e s e e N o tic e b e fo re co m pl et in g th is fo rm 28 Previous Customs procedure - j 41 'Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 1 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight ( 1 ) 59 Procedure and document used CUSTOMS CERTIFICATE Certified declaration satisfactory 60 DECLARATION BY THE PERSON CONCERNEDExport document : type No date Customs office (and country): Remarks : The person concerned , represented by declares that the goods described above are Community goods . (1) F o r co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . At , on ( Place of signature) (Date)At , on . ( Place of signature) (Date) (Signature) (Stamp) (Signature) REQUEST FOR VERIFICATION RESULT OF VERIFICATION Verification of the authenticity of this document and the accuracy of the information contained therein is requested . Verification carried out shows that this document 1 . was issued by the Customs office indicated and that the information con ­ tained therein, is accurate . (1 ) 2 . does not meet the requirements as to authenticity and regularity (see re ­ marks below). ( 1 ) At on ... At .. ( Place of signature) (Date ) ( Place of signature) on .. (Date) (Signature ) (Stamp ) ( Signature) (Stamp) ( 1 ) Delete as necessary . REMARKS